MEMORANDUM ***
Ruben Segura, and his wife, Mima G. Barillas-Galdamez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) denial of their application for suspension of deportation. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the discretionary determination that Petitioners failed to establish extreme hardship rendering them ineligible for suspension of deportation. See Kalaw v. INS, 133 F.3d 1147,1151-52 (9th Cir.1997).
Because the transitional rules apply, see id. at 1150, we have jurisdiction under 8 *133U.S.C. § 1105a(a). We review de novo due process contentions. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir .2002).
Petitioners’ contention that the BIA’s decision “without opinion” violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Petitioners’ contention their due process rights to a neutral factfinder were violated because the IJ was biased against them is not supported by the record and lacks merit. Although the record reflects that the IJ questioned Petitioners and managed the hearing testimony, it does not reflect that the IJ prevented Petitioners from supplying testimony on their own behalf or that Petitioners were prejudiced by the lack of a full and fair hearing. See Taha v. Ashcroft, 362 F.3d 623, 629 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Petitioners’ voluntary departure period will begin to run upon issuance of this court’s mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.